Title: To Alexander Hamilton from William Heth, 25 January 1791
From: Heth, William
To: Hamilton, Alexander



Bermda Hundred [Virginia] 25th Jany 1791
Dear Sir (Private)

I observe in Fenno’s paper of the 12th. Inst. that a motion was made by Mr Ames “to take into consideration whether any, & what provision shall be made to the Commissioners of Loans in the respective States to defray their extra expences.”
It was your opinion when I had the pleasure of seeing you last, that, the Collectors ought at least, to have a Salary eql. to the expences of their Stationary, & a clerk—the allowance for the latter to be regulated by the quantum of business done. This, they are surely entitled to upon every principle of Justice; and quere, whether the United States ought not, in Justice to themselves, to make such allowances. For my own part, I scruple not to declare that, I consider every book, & blank in my office—except the registers—as much my property as my Coat; and in case of my resignation, removal &c would no more deliver them up, without being paid their value, than I would any other article of my private property. I receive no salary from the United States, nor no kind of emoluments in virtue of my Office, which would Justify their being demanded without compensation. The fees of Office are recd. from Individuals, for performing certain services, and the Commissions—in certain Districts—are little more than equal to the trouble, & risque, in receiving & paying money. So that, much of the labor in estimating duties, & carrying an entry thro’ all the forms of Office, until a quarterly abstract is completed, is thrown away, and no compensation whatsoever for the books, and expence of keeping them—and if after two months hard work in the fall, in earning money, not to be received til March, & April, a Collector should die, or be removed, he would lose what he had so honestly earned. This is surely a hard law—for the fees of Office, are by no means equal in all cases, to the actual labor and extra expences at Such busy Seasons. Quick as I plume myself at business, I have been two days closely employed in adjusting one entry. The Invoice consisted of 70 odd folio pages for which, I recd. 60 Cents—the bond & permit. Not so, with the Commissioners of loans—they have fixd salarys, and much of their time will be unemployed. The Comsnr in this State, has 1500 Dlls ⅌ ann, whose labor, application, risque, responsibility nor expences are equal to mine. I dont mean by this, to insinuate that his books & stationary, ought not to be allowd him. But I am sure, if it was left to you, you would say, the Collectors are at least equally entitled to similar allowances, even, if their books were not more their own private property, than those of the Comsnrs are theirs. And I am sure, you will ever be against any partiality’s being shewn to any class of the public’s servants. From the 1st. Jany to the 31st. Decemr. 1790, the whole amt of my receipts, in virtue of my Office, was $1425.99½, $400 of which were for the Comsnr on the business done in 1789, and included in the Statement of my emoluments to the end of 1789 deliverd to you. So that, the actual income of my Office for 1790 was only 1026 Dlls and the expences thereof, was upwards of 400 Dlls—leaving for my personal labor &c &c about 600 Dlls—not equal to the wages of many clerks in the public Offices, & several of the Custom Houses. Yet, from the present State of our finances, I look for nothing more from the U. States but to be paid for my books & stationary and a small allowance towards defraying the expences of a Clerk. Is this unreasonable?
Finding it impossible to continue the Slave to business which I have been, I must, illy as I can afford it, be at the expence of employing another Clerk, for, I live in hopes that, if this Office should not become better worth my attention, Something better may offer.
I have taken the liberty of thus addressing you, from a persuation that you will cause the subject to be brought forward in Congress. And I rely upon your friendship to pardon the freedom, for be assured Sir, if I had not the highest opinion of your liberal as well as Just principles and the fullest confidence in your personal regard for me, I would not have thus engrossed a moment of your time tho’ to an object of a general nature.
I am Dear Sir, With sentiments of the highest respect and esteem   Yr Mo Ob S

Will H⟨eth⟩
The Hnble Alex Hamilton Esqr

 